Citation Nr: 1103459	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  03-21 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from August 1967 to 
September 1973.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in August 2009.  This matter was 
originally on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The Veteran's Type II diabetes mellitus is not related to active 
service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's August 2009, the RO requested that the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
provide any corroborating evidence that the veteran was exposed 
to herbicides (Agent Orange) while serving at England AFB in 
Louisiana, RAF Upper Heyford in England, Lockbourne AFB in Ohio 
(now called Rickenbacker Air National Guard Base), and Udorn 
RTAFB in Thailand; scheduled a VA examination to determine 
whether the Veteran suffers from diabetes mellitus related to his 
active duty service; and issued a Supplemental Statement of the 
Case.  Based on the foregoing actions, the Board finds that there 
has been compliance with the Board's August 2009 Remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in March 2002 and March 2009 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 
19 Vet. App. at 473.  Together, the letters informed the 
appellant of what evidence was required to substantiate the claim 
and of the appellant's and VA's respective duties for obtaining 
evidence, as well as how VA determines disability ratings and 
effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

The record also indicates that the appellant has applied for 
Social Security disability benefits; however, the duty to obtain 
records only applies to records that are "relevant" to the 
claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 
Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 
401 defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of consequence 
to the determination of the action more probable or less probable 
than it would be without the evidence.").  The Veteran has not 
contended that he was pursuing SSA benefits for the alleged 
disability on appeal in this case.  There is no indication, then, 
that the records would be relevant to this claim.  What is "of 
consequence" in this case is whether the appellant's current 
disability is related to his military service, and there is no 
indication that Social Security records would include any such 
information.  See also Golz v. Shinseki, 590 F.3d 1317, 1320-21 
(Fed.Cir.2010) (SSA records are relevant if related to the injury 
claimant is seeking benefits for and there is a reasonable 
possibility of substantiating claim).  Thus, there is no 
indication that the SSA records would be relevant to these 
claims.  Remanding the case to obtain such records would serve no 
useful purpose.  
  
Thus, there is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available and 
not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded a VA examination in February 2010, and a medical opinion 
was provided in May 2010.  38 C.F.R. § 3.159(c)(4).  The May 2010 
VA examiner addressed the etiology of the Veteran's current 
diabetes mellitus in conjunction with a review of the claims file 
and physical examination of, and interview with, the Veteran.  
The May 2010 VA examination report is thorough; thus this 
examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The appellant claims that the Veteran's diabetes mellitus was the 
result of the Veteran's exposure to the herbicide Agent Orange 
while in service.  The veteran contends that he was exposed to 
Agent Orange while stationed at numerous Air Force bases, while 
on temporary duty in Vietnam, and when working on aircraft that 
had sprayed Agent Orange or that had been in Vietnam.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The first question 
that must be addressed, therefore, is whether incurrence of 
diabetes mellitus is factually shown during service.  The Board 
concludes it was not.  

The service treatment records are absent complaints, findings or 
diagnoses of diabetes mellitus during service.  On the clinical 
examination for separation from service in September 1973, the 
Veteran's urinalysis was negative.  Thus, there is no medical 
evidence that shows that the Veteran suffered from diabetes 
mellitus during service. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  Such 
evidence is lacking here.  The veteran does not report, and the 
record does not demonstrate, continuity of diabetes mellitus 
symptomatology since service.

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain time 
after service must have had their onset in service.  38 U.S.C.A. 
§§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a).  Type II diabetes mellitus can be service-connected on 
such a basis.  However, the Veteran reported, and there is no 
evidence to the contrary, that he was diagnosed with diabetes 
mellitus around 1988, approximately 15 years after his discharge 
from service.

Applicable law provides that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed at 38 
C.F.R. § 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a).  If a 
Veteran was exposed to an herbicide agent during active military, 
naval, or air service, Type 2 diabetes mellitus shall be service-
connected, even though there is no record of such disease during 
service.  38 C.F.R. § 3.309(e).

VA has adopted the position that service in Vietnam requires 
having physically set foot in Vietnam.  The United States Court 
of Appeals for the Federal Circuit has held that VA's requirement 
that a claimant must have been present within the land borders of 
Vietnam at some point in the course of duty in order to be 
entitled to a presumption of herbicide exposure and service 
connection for diseases associated with that exposure constitutes 
a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 
C.F.R. § 3.307(a)(6)(iii).  Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert. denied, 129 S. Ct. 1002 (2009).

Here, however, there is no evidence of record corroborating the 
veteran's contentions that he was ever in Vietnam.  The Veteran's 
personnel records show that the veteran was stationed at Udorn 
RTAFB, Thailand and that he was awarded the Vietnam Service Medal 
and the Republic of Vietnam Campaign Medal.  However, the 
personnel records do not indicate that the veteran had temporary 
duty in Vietnam, and do not include temporary duty orders to 
Vietnam.  The Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal do not prove the Veteran served in the country; 
they were also awarded to service members who were never in 
Vietnam, but who served, for example, in Thailand and in the 
waters offshore Vietnam in support of combat operations in 
Vietnam.  Such service in the offshore waters or in countries 
such as Thailand during the Vietnam era does not, as discussed 
above, qualify a Veteran for presumption of service connection 
for diseases etiologically linked to exposure to herbicides.  See 
Haas, supra; see also 38 C.F.R. § 3.307.

With respect to the veteran's lay statements regarding temporary 
duty to Vietnam, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The veteran is competent to give evidence 
about what he experienced; for example, he is competent to report 
that he engaged in certain activities in service and currently 
experiences certain symptomatology.   See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

Although the Veteran asserts that he had temporary duty to 
Vietnam during service, the Board finds such statements by the 
Veteran to be not credible.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence.  
In this case, there are internal inconsistencies in the Veteran's 
statements regarding temporary duty in Vietnam.  In August 2002, 
the veteran stated, "This is in reference to my claim to 
establish service connection for diabetes type II as a result of 
exposure to Agent Orange while serving in Vietnam. ... My DD 214 
shows 7 months and 23 days of foreign service the majority of 
this time was spent in Vietnam."  In a statement received in 
February 2003, the veteran stated, "... I did not actually serve 
in Viet[]nam.  On my DD 214 I received the Vietnam Service Medal.  
I was in country.  The other medal I received as listed on my DD 
214 was the RVCM.  I was informed this stood for Republic of 
Vietnam Campaign Medal."  At the video conference with the RO, 
the veteran answered in the affirmative to the question, "Is it 
your contention that you believe that due to your TDY to Vietnam 
you were exposed to Agent Orange and that caused your diabetes?"  
To the question, "How long were you there [in Vietnam]?" the 
veteran replied, "I wasn't there 24 hours.  I was there long 
enough to make sure the system, air conditioning was functioning 
and hydraulic people did what they had to do and came out."  
When asked how often the veteran actually went to Vietnam, the 
veteran answered, "Twice."  The veteran also testified that he 
didn't stay a whole day.  At the February 2010 VA examination, 
the veteran reported that he spent 8 hours in Vietnam.

The Board also points out that in the Statement of Accredited 
Representative in Appeals Case dated in September 2005, the 
veteran's representative stated that the Veteran had no Vietnam 
service but contends that he was exposed to herbicides in other 
parts of the world and that Agent Orange was used at air bases 
where he was stationed.  

The Board, therefore, concludes that there is simply no credible 
evidence in the file to create even a reasonable doubt that the 
Veteran was ever assigned to serve in Vietnam even on temporary 
duty, or ever set foot in the country.  Because there is no 
credible evidence that the Veteran served in Vietnam during 
active service, presumptive service connection is not warranted 
for diabetes mellitus.

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this 
case, the appellant clearly has Type II diabetes mellitus.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disability and 
military service.

The Board notes that the Veteran has advanced alternative 
theories.  The veteran contends that he was exposed to Agent 
Orange while at England Air Force Base (AFB), Louisiana; RAF 
Upper Heyford, England; Lockbourne AFB, Ohio; and Udorn Air Force 
Base, Thailand.  The veteran's representative also noted that the 
veteran was exposed to herbicides from aircraft that delivered 
herbicides in Vietnam.
  
The Veterans' Benefits Administration (VBA) Fast Letter 09-20 
provides updated information concerning herbicide use in Thailand 
during the Vietnam era.  Previous development procedures that VBA 
was using for purposes of developing information concerning 
possible Agent Orange exposure in Thailand is replaced by a 
memorandum for the record that was jointly prepared by the 
Compensation and Pension Service and the Department of Defense.  
If a claimed herbicide exposure cannot be resolved based on the 
information contained in this memorandum, then follow-up 
inquiries are now being sent to the Army and Joint Services 
Records Research Center (JSRRC).

This memorandum reports that tactical herbicides, such as Agent 
Orange, were used at the Pranburi Military Reservation from April 
to September 1964, but not near any U.S. military installation.  
Other than the 1964 tests on the Pranburi Military Reservation, 
tactical herbicides were not used or stored in Thailand.  See VBA 
Fast Letter 09-20 (May 6, 2009).  The Board also notes that this 
memorandum reflects that some Operation RANCH HAND aircrafts flew 
insecticide missions in Thailand from August 1963 to September 
1963 and in October 1966.  Id. While the 1966 missions involved 
the spraying of malathion insecticide for "control of malaria 
carrying mosquitoes," these facts were noted as insufficient to 
establish tactical herbicide exposure for any Veteran based 
solely on service in Thailand.  Id.

In November 2009, JSRRC reported that available historical 
records did not document the spraying, testing, transporting, 
storage, or usage of Agent Orange at England Air Force Base 
(AFB), Louisiana; RAF Upper Heyford, England; Lockbourne AFB, 
Ohio; or Udorn Air Force Base, Thailand.  JSRRC reported that 
research indicates that Agent Orange was sprayed in 1964 in an 
isolated coastal area near Pranburi, Thailand; that specifically, 
the location identified was the Pranburi Military Reservation 
associated with the Replacement Training Center of the Royal Thai 
Army; and that the location was not near any U.S. military 
installation.  JSRRC reported that further review of the 
Department of Defense (DoD) listing of spray areas and tests 
sites outside the Republic of Vietnam, England AFB, RAF Upper 
Heyford, Lockbourne AFB and Udorn AFB were not listed locations.  

To substantiate his claim that his Type II diabetes mellitus 
resulted from exposure to Agent Orange during service, the 
Veteran must affirmatively establish by competent evidence both 
that he was exposed to Agent Orange, and that such exposure 
caused his diabetes.  The Veteran has yet to establish that he 
was exposed to herbicides in service.  Apart from his own 
statements, the Veteran has not submitted any evidence showing 
that he exposed to Agent Orange during active service.    

In addition, no medical professional has ever related this 
condition to the veteran's military service.  In February 2010, 
the veteran underwent VA examination.  The examiner, Dr. M., 
noted that the veteran stated that he developed diabetes mellitus 
at about age 40.  The veteran reported that he spent 8 hours on 
the ground in DaNang and 8 hours on the ground in Saigon.  After 
review of the claims file and physical examination of, and 
interview with, the veteran, the VA examiner noted that it was 
less likely as not that the veteran's diabetes mellitus was 
related to his active duty military service since he spent less 
than 24 hours on the ground in Vietnam.    

In May 2010, a different VA examiner, Dr. W., provided an opinion 
that the veteran's diabetes was not directly related to service 
and explained that the veteran was not diagnosed with diabetes 
mellitus until about the age of 40, which would be in 1988 and 
thus 15 years after separation from military service.  The VA 
examiner explained that this was well beyond any reasonable 
margin of error of being within one year of separation from 
military service.

Later that same month, Dr. W. reviewed the veteran's claims file 
and provided an additional report which noted that her opinion 
did not change based on the claims file review.

Thus, the record is absent evidence of in-service incurrence of 
Type II diabetes mellitus, credible evidence that the veteran was 
in Vietnam during service, corroborating evidence that the 
veteran was exposed to Agent Orange during service, evidence of 
Type II diabetes mellitus within a year following service, 
evidence of continuity of Type II diabetes symptomatology, and 
medical evidence of a nexus between service and currently 
diagnosed Type II diabetes mellitus. 

Although the Veteran contends that his Type II diabetes mellitus 
is related to his service, as a layman he is not competent to 
offer opinions on medical causation and, moreover, the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  


ORDER

Entitlement to service connection for diabetes mellitus, Type II, 
is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


